Citation Nr: 0205418	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post poliomyelitis 
syndrome of the right leg.

2.  Entitlement to service connection for lumbar stenosis 
syndrome, as secondary to service-connected residuals, 
poliomyelitis of the right upper extremity.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist, as secondary to service-connected 
residuals, poliomyelitis of the right upper extremity.

4.  Entitlement to an increased evaluation for residuals of 
poliomyelitis of the right upper extremity, currently rated 
at 50 percent.

5.  Entitlement to an automobile allowance and/or adaptive 
equipment. 

6.  Entitlement to assistance in acquiring special adapted 
housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1995, October 1996, May 
1997, and September 1997 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).  The Board remanded this matter to the RO in May 1998 
for additional development.  The RO complied with the 
instructions on remand and returned the case to the Board for 
further appellate review.  

The Board notes that entitlement to service connection for 
left wrist arthritis and for a left shoulder disability, as 
secondary to the service-connected residuals of 
poliomyelitis, were previously prepared for appellate review.  
During the course of this appeal, the RO granted service 
connection for these disabilities in a January 2001 rating 
decision; thus, these issues are no longer before the Board.  

The Board also observes that the veteran's representative 
submitted correspondence in January 2002 that claimed 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  As this issue has not 
been prepared for appellate review, the Board refers it to 
the RO for all appropriate development and adjudication.  
Finally, the issues of entitlement to an automobile allowance 
and/or adaptive equipment and entitlement to assistance in 
acquiring special adapted housing or a special home 
adaptation grant will be addressed in the Remand appended to 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran 
has post poliomyelitis syndrome of the right leg and that it 
is due to the polio he had in service.

3.  Competent medical evidence establishes that the veteran's 
lumbar stenosis syndrome has been aggravated by the post 
poliomyelitis syndrome of the right leg.

4.  Competent medical evidence establishes that the veteran's 
carpal tunnel syndrome of the left wrist has been aggravated 
by the overuse of his left arm, due to the residuals of 
poliomyelitis of the right upper extremity

5.  The veteran's residuals of poliomyelitis of the right 
upper extremity are productive of no more than severe 
incomplete paralysis.



CONCLUSIONS OF LAW

1.  Post poliomyelitis syndrome of the right leg was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Lumbar stenosis syndrome was aggravated by the service-
connected residuals of poliomyelitis.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  Carpal tunnel syndrome of the left wrist was aggravated 
by the service-connected residuals of poliomyelitis.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria for an evaluation in excess of 50 percent 
for residuals of poliomyelitis of the right upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.14a, Diagnostic Codes 
8011, 8510 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The Board concludes that the discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, and related letters have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought. 

In addition, the RO obtained VA treatment records and 
afforded the veteran VA examinations.  The veteran submitted 
numerous private medical opinions and reports, as well as 
medical literature.  The veteran appeared at two personal 
hearings before the RO and presented testimony.  In a January 
2001 statement, the veteran stated that he had no additional 
evidence to submit and that he desired the Board to review 
his case.  Accordingly, the Board concludes that the record 
as it stands is complete and adequate for appellate review 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

I. Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).

A. Right Leg

The veteran contends that he has post poliomyelitis syndrome 
of the right leg that is due to his episode of polio in 
service.  In support of his contentions, the veteran 
submitted extensive medical publications concerning post-
polio syndrome.  During the veteran's admission to St. 
Francis Hospital in December 1994, he complained of 
increasing weakness of the right leg.  Physical examination 
found weakness of the foot and atrophy of the right calf 
muscles.  The veteran was treated for weakness and 
neurological changes of the lower extremities as symptoms of 
his low back disability.  Follow-up examinations in March and 
April 1995 showed neuromuscular and gait improvement.  

At a VA peripheral nerves examination in June 1996, objective 
findings included mild decreased sensation to light touch and 
pinprick over the lateral aspect of the right lower 
extremity, absent deep tendon reflexes over the right lower 
extremity, and right L5 radiculopathy.  Nerve conduction 
studies and an electromyogram of the right lower extremity 
performed in July 1996 were found to be consistent with post 
polio syndrome.  

At a VA orthopedic examination in July 1996, the veteran 
reported that he had weakness of the right leg in service 
that improved with therapy.  He had increased leg weakness 
following his low back surgery and continued numbness.  The 
examiner observed that heel walking caused a sag of the 
veteran's right foot.  Right calf and thigh circumferences 
were smaller than the left.  Pinprick sensation was reported 
as decreased on the right, right great toe extension was 
weak, and Achilles reflex was not present.  The examiner 
noted that service records showed a right monoplegic polio of 
the right upper extremity and that no records indicated the 
right lower extremity.  The examiner opined that he could not 
be specific as to whether the weakness of the right lower 
extremity was due to the polio or the spinal stenosis.

At his personal hearing before the RO in February 1997, the 
veteran testified that he could walk limited distances and 
used a cane.  He stated that nerve conduction tests had shown 
post polio in his right leg.  A December 1996 letter from 
Carol McKinney, D.O. stated that muscle testing revealed 
right lower extremity strength as 4-/5.  In April 1997, Dr. 
McKinney stated that the veteran had some paralysis in all of 
his limbs when he had polio in service.  She stated that the 
veteran walked with a limp to the right and the right leg 
appeared slightly short.  Strength of the right lower 
extremity was in the 3+ to 4-/5 range.  She believed that the 
right leg was short because of imbalance of the muscles and 
weakness in the hip joint.  

VA hospital reports in May and July 1997 diagnosed the 
veteran with post polio syndrome.  In May 1997, it was noted 
that, by history, the veteran had weakness of all extremities 
when he had polio.  He walked with a limp and appeared to 
have a functionally short leg, but it was nearly equal when 
measured.  It was noted that there was electromyograph and 
clinical evidence of polio affecting the right leg, and that 
the post polio syndrome caused late anterior horn cell 
dropout that would likely cause ongoing functional loss.

At a July 1998 VA neurological examination, the veteran 
reported that his right leg had always been weak since he had 
polio.  He currently had chronic pain and numbness of the 
right lower extremity.  Objectively, he had a limp that 
favored the right leg, and a very slight decrease in muscles 
of the right calf.  Hammertoes of the right foot were 
present.  Tendon reflexes were diminished at the knees, and 
ankle jerks were not elicited.  There was diminished 
vibration distally on the right lower limb.  The diagnostic 
impression was status post polio, with history of weakness of 
the right lower limb.  The examiner could not diagnose post 
polio syndrome due to the absence of fasciculations and 
respiratory symptoms.  In a June 2000 addendum, the examiner 
stated that the mild atrophy of the right gastrocnemius 
muscle and the hammertoes of the right foot were the only 
atrophic changes secondary to polio in the right lower limb.

At a VA orthopedic examination in July 1998, the veteran 
reported weakness of the right leg in service, minor compared 
to the right arm.  He believed that he had increasing 
weakness of the right leg.  The examiner noted that the 
service records only documented monoplegic polio.  The 
veteran exhibited weak right foot dorsiflexion, and some 
muscle atrophy of the right calf.  He could not heel and toe 
walk.  Great toe extension, knee reflexes, and right ankle 
dorsiflexion were weak.  

The examiner commented that the medical records from 1947 did 
not indicate any lower extremity involvement of the polio, 
but that the veteran reported some weakness of the right leg 
that eventually improved.  The examiner stated, "There is a 
legitimate question about whether his right leg present 
situation of weakness and discomfort could have been caused 
by post polio syndrome.  I believe this is a possibility."  
However, the examiner also believed that the veteran had 
other problems of diabetic neuropathy and residuals of spinal 
stenosis that could be the cause.  He could not say that the 
polio was the definite cause and the veteran had other 
problems that were more likely the cause.

In a June 2000 addendum, the examiner stated that the veteran 
had right upper extremity monoplegic polio in service; the 
records did not indicate that any other area of his body was 
affected.  Later in life, the veteran developed lumbar spinal 
stenosis and diabetes.  He continued to have low back and 
lower extremity symptoms.  The examiner opined that these 
problems were not caused or aggravated by the upper extremity 
polio.  

Based upon the aforementioned evidence, the Board finds that 
the evidence is, at the least, in relative equipoise; 
therefore, service connection for post poliomyelitis of the 
right leg is granted.  Under 38 U.S.C.A. § 5107(b), the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

The Board, as do the medical professionals, concedes that the 
veteran was not diagnosed with polio of the right lower 
extremity in service.  However, the veteran experienced his 
only episode of polio while in service.  The veteran 
described a persistent right leg weakness since that time, 
and the Board finds the veteran to be credible.  The 
reviewing physicians in this case consist of three VA 
examiners and Dr. McKinney.  The VA examiner in July 1996 
stated that he effectively did not know whether the right leg 
symptomatology was due to the polio.  Likewise, the VA 
orthopedic examiner in July 1998 indicated that the existence 
of polio syndrome of the right leg was a possibility, 
although he later found that the right leg symptomatology was 
not related to the in-service polio.

On the contrary, the VA neurological examiner submitted an 
addendum in June 2000 that identified atrophic changes of the 
right lower extremity that were due to post poliomyelitis of 
the right lower extremity.  Most notably, diagnostic testing 
in July 1996 found evidence of post poliomyelitis of the 
right lower extremity.  The veteran was treated for this 
diagnosis while hospitalized at the VA in May and July 1997.  
Finally, the veteran's private physician concurs that post 
poliomyelitis has affected his right lower extremity.

In conclusion, the record contains both medical opinion and 
clinical evidence in support of a finding of post 
poliomyelitis of the right lower extremity.  The record 
contains no clear opinion against such a finding, as all 
physicians have recognized it as a legitimate possibility.  
The Board concedes that the veteran has additional 
disabilities that may cause some of his right leg 
symptomatology.  However, as the medical professionals have 
been unable to differentiate the etiology of these symptoms, 
the Board will not attempt to do so.  Accordingly, the 
benefit sought on appeal is granted. 

B. Lumbar stenosis

The veteran contends that his lumbar spinal stenosis is 
secondary to his service-connected poliomyelitis of the right 
upper extremity.  In relation to the present appeal, private 
medical records from Poudre Valley Memorial Hospital include 
radiology findings of a slight hour glass at L4-L5 in 
September 1972.  Records from Marc R. Baraban, M.D. show that 
the veteran was diagnosed with degenerative changes of the 
lumbar spine in March 1984.  Additional treatment records 
dated September 1988 through September 1994 from Sergio 
Delgado, M.D. and Poudre Valley Memorial Hospital show that 
the veteran was diagnosed with severe disc disease of the 
lumbar spine and lumbar spinal stenosis.  An October 1988 
treatment note stated that the etiology of the veteran's low 
back problem was spinal stenosis based on degenerative 
changes.  The veteran had an exacerbation of low back and 
right leg pain in September 1994 and began to receive a 
series of epidural steroid injections.

Records from St. Francis Hospital disclose that the veteran 
underwent a decompression laminectomy L2-L5 in December 1994 
due to a diagnosis of spinal stenosis L2-L5 with neurological 
changes and pain of lower extremities.  A follow-up in March 
1995 documented lumbar paraparesis with continued 
neuromuscular improvement and functional improvement.  VA 
clinical records from September 1994 through October 1995 
show that the veteran presented with low back pain.  In May 
1995, he was diagnosed with spinal stenosis and, in October 
1995, he was assessed with post polio syndrome. 

At a personal hearing before the RO in February 1996, the 
veteran testified that he believed that his low back 
disability was a symptom of post-polio syndrome.  At a June 
1996 VA examination, the veteran reported episodic back pain 
for the past 15 years that radiated to the extremities, worse 
on the right.  The December 1994 surgery had alleviated the 
radiation and resulted in significant improvement of the 
pain.  The veteran was ambulatory with no impairment of gait.  
Relevant findings on examination included positive straight 
leg raising on the right, difficulty walking on heels, 
tiptoes, and tandem, the inability to squat, and absent deep 
tendon reflexes over the right upper extremity.  The veteran 
was diagnosed with history of low back pain, and right L5 
radiculopathy on examination.  The examiner opined that the 
veteran's lumbar stenosis was not related to his in-service 
poliomyelitis because poliomyelitis is a disease caused by 
poliovirus infection and lumbar stenosis syndrome is due to 
osteoarthritic or spondylitic changes superimposed on a 
smaller than normal spinal canal, which may lead to 
compression of the caudal roots.

At a July 1996 VA examination, the examiner reported that 
recent lumbar spine x-rays revealed a mild amount of lumbar 
scoliosis with convexity to the right side, as well as 
extensive degenerative changes.  The veteran reported a 
history of low back pain with radiation down both legs for 
the past 5 to 6 years.  He stated that the December 1994 
surgery had relieved the pain in his legs, but that he still 
had some numbness.  He used a cane and complained of constant 
low back ache, aggravated by standing or bending.  Relevant 
findings on examination included lumbar tenderness and 
limitation of motion, and some mild calf atrophy on the 
right.  Neither Achilles reflex could be obtained, and right 
great toe extension was weak. 

The examiner commented that a review of the veteran's records 
showed a monoplegic polio problem of the right upper 
extremity.  There was no indication of polio of the right 
lower extremity.  If the polio resulted in significant spinal 
and back muscle weakness or asymmetry, then the spinal 
arthritis could possibly be related, at least, partially to 
the polio.  However, the examiner could not find specific 
records that indicated that this was the case. 

At a personal hearing before the RO in February 1997, the 
veteran testified that he had back problems for 15 years.  He 
related that the December 1994 surgery had relieved the pain, 
but not the numbness, in his legs.  He had never sustained an 
injury of the back.  

In an April 1997 report, Dr. McKinney related the veteran's 
low back problems to his gait imbalance, which she believed 
was a residual of his polio.  She stated that the veteran 
walked with a limp to the right, and that the right leg 
appeared to be slightly short.  The right leg was slightly 
short because of imbalance of the muscles and weakness of the 
hip joint.  As a result, the veteran had a mild scoliosis and 
increased movement at the L5-S1 joints with gait.  When 
standing, he had a one centimeter difference in the height of 
the posterior/superior iliac spine and excursion of the left 
posterior/superior iliac spine was over one centimeter from 
stance to swing through of the left leg.  This caused stress 
of the L5-S1 joints.

Dr. McKinney stated that even a small amount of arthritis 
would be made worse because of the imbalance of the gait 
pattern.  She commented that she "would not go so far as to 
say the arthritis was caused by this imbalance but it 
certainly could have been."  She opined that much of the 
arthritis and stenosis of the low back was due to the veteran 
not walking level.  Since the veteran had polio, his legs 
were not of even length, and the polio-weakened muscles did 
not give adequate support for the back.  

A VA hospitalization report in May 1997 noted scoliosis of 
the spine, and stated that the veteran's limp was probably 
due to the scoliosis.  At a July 1998 VA neurological 
examination, the veteran reported chronic low back pain that 
radiated into the legs.  He had numbness of the feet, worse 
on the right.  The veteran was diagnosed with status post 
surgery for lumbar stenosis with history consistent with 
lumbar stenosis currently with pain in the lower limbs that 
was relieved by resting. 

In a June 2000 addendum, the examiner stated that the 
degenerative joint disease and the lumbar stenosis were not 
aggravated by the history of polio in the right upper limb.  
However, the examiner stated that the mild atrophy of the 
right gastrocnemius muscle and the hammertoes of the right 
foot were atrophic changes secondary to polio in the right 
lower limb, and that these atrophic changes aggravated 
slightly the degenerative joint disease of the lumbosacral 
spine with lumbar stenosis.

At a July 1998 VA orthopedic examination, the examiner 
reviewed the veteran's records and noted that earlier 
radiology reports showed scoliosis and degenerative joint 
disease of the low back.  Physical examination found 
significant limitation of motion of the low back, and a CT 
scan of the lumbar spine showed evidence of bilateral 
laminectomy and degenerative joint disease.  In a June 2000 
addendum, the examiner clarified that he did not believe that 
the veteran's spinal stenosis or other low back symptoms were 
caused or aggravated by his service-connected residuals of 
right upper extremity polio.  He opined that the etiology of 
the spinal stenosis was not caused or aggravated by the right 
upper extremity polio, but rather was due to the aging 
process in the lumbar spine.

Based upon the above evidence, the Board again finds that the 
evidence is in relative equipoise and that service connection 
is warranted.  The VA examiner in June 1996 and the VA 
orthopedic examiner in July 1998 found that the veteran's 
spinal stenosis and degenerative changes were not due to his 
service-connected poliomyelitis.  The July 1996 VA examiner 
did not express an opinion, but did state that it was 
possible that the spinal stenosis was related, if the polio 
had led to spinal and back muscle weakness.

In an extensive and well reasoned opinion, Dr. McKinney found 
that the polio had, in fact, contributed to spinal and muscle 
weakness that aggravated the veteran's low back condition.  
Likewise, the July 1998 VA neurologic examiner opined in a 
June 2000 addendum that the atrophic changes of the right 
lower extremity had aggravated the veteran's low back 
disability.  As explained above, service connection is 
warranted for the right lower extremity; therefore, any 
aggravation caused by the right lower extremity disability 
also warrants service connection.  The Board emphasizes that 
when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448-49 (1995).  Accordingly, the benefit 
sought on appeal is granted.

C. Carpal Tunnel Syndrome

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome of the left wrist 
because he has overused his left upper extremity due to the 
service-connected poliomyelitis of the right upper extremity.  
Records from Marc Baraban, M.D. dated February 1993 show that 
the veteran had a component of left carpal tunnel neuropathy.  
In July 1993, the veteran underwent a left carpal tunnel 
release. 

At a personal hearing before the RO in February 1996, the 
veteran testified that he had to use his left hand 
exclusively to run a keyboard.  He had undergone successful 
carpal tunnel surgery a few years ago.  He had continued pain 
after the surgery and discovered that he had arthritis.  

At a VA examination in June 1996, the veteran reported 
history of carpal tunnel with improvement after surgery.  He 
now had numbness of the left hand.  Findings showed decreased 
sensation to light touch and pin prick over the thenar area 
and first two fingers.  Bulk, tone, power, and muscle grip 
were normal.  The diagnosis was history of left carpal tunnel 
syndrome, improved with surgery.

At a July 1996 VA examination, the examiner stated that 
recent x-rays of the left wrist had shown cystic degenerative 
changes in the distal radius, a marked amount of radiocarpal 
joint narrowing, sclerosis, and irregularity.  The veteran 
reported an aching pain and limitation of motion of the left 
wrist that had been diagnosed as arthritis.  He recalled no 
specific injury to the wrist.  He had a prior history of 
carpal tunnel syndrome that was resolved with surgery.  
Examination showed good strength, sensation, and circulation, 
with limited motion.  The examiner stated that the veteran 
had compensated with his left arm due to the condition of the 
right arm.  The examiner opined that the veteran had marked 
arthritis of the left wrist that was more likely due to 
trauma or primary arthritis, rather than ordinary use.

In a February 1997 personal hearing, the veteran testified 
that he had to use his left hand more than the right due to 
the lack of strength in the right.  Surgery had alleviated 
the carpal tunnel syndrome, but not the arthritis.  In her 
April 1997 report, Dr. McKinney opined that the weakness of 
the veteran's service-connected right upper extremity caused 
overuse and extra stress of the joints of the left upper 
extremity.  This, in turn, caused problems including the 
carpal tunnel syndrome.  She stated that, based on her nerve 
conduction testing, the veteran still had carpal tunnel 
syndrome.  

The May 1997 VA hospital report discussed the weakness of the 
veteran's right upper extremity.  It stated that the 
veteran's efforts to maintain a normal activity level caused 
what was "most likely an overuse injury to both the left 
shoulder and contributing to his carpal tunnel syndrome".  
The May 1997 VA hospital report also stated that it was 
likely that the veteran's left carpal tunnel syndrome was 
contributed to by the late effects of polio.

At a July 1998 VA neurological examination, the examiner 
found no history of left carpal tunnel syndrome on 
examination.  At a July 1998 VA orthopedic examination, the 
examiner noted that the veteran had severe arthritis of the 
left wrist.  The veteran reported that the carpal tunnel 
surgery had helped the sensation in his hand.  The veteran 
had swelling and limitation of motion of the left wrist, with 
normal sensation of the left hand.  The examiner stated that 
he did not believe that the carpal tunnel was directly due to 
the polio of the right upper extremity.  However, it was true 
that throughout the veteran's life he used his left upper 
extremity much more than the right, and that could have 
aggravated the left wrist problems.  The examiner reiterated 
in a June 2000 addendum that, while the polio did not cause 
the left upper extremity problems, the over use of the left 
arm caused aggravation.

Based upon the above findings, the Board finds that service 
connection for carpal tunnel syndrome of the left wrist is 
warranted.  The Board observes that the RO has previously 
granted service connection for arthritis of the left wrist.  
The opinions concerning the veteran's left wrist disability, 
both the arthritis and the carpal tunnel syndrome, have 
related it to overuse of the left upper extremity due to the 
service-connected poliomyelitis of the right upper extremity.  
As explained above, service connection is properly granted 
when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  The Board concedes that the veteran's left wrist 
disability appears to be largely due to arthritis, rather 
than to carpal tunnel syndrome.  However, as both arthritis 
and carpal tunnel syndrome have been found to be related to 
the veteran's service-connected poliomyelitis, service 
connection is warranted.

II. Increased Rating

The veteran contends that his service-connected residuals of 
poliomyelitis of the right upper extremity are more disabling 
than currently evaluated.  The record shows that the RO 
initially granted service connection for residuals of 
poliomyelitis of the right upper extremity in an April 1948 
rating decision and assigned a 100 percent evaluation 
effective from March 1948.  The rating was subsequently 
reduced to 70 percent, effective from April 1950, and to 50 
percent effective from May 1953, with several periods of 
temporary total evaluations.  Subsequent rating decisions 
have confirmed and continued the 50 percent evaluation.

In relation to the present appeal, the veteran submitted a 
claim for an increased evaluation in September 1994.  The RO 
denied the veteran's claim in a March 1995 rating decision.  
The veteran filed a notice of disagreement to the denial and 
completed his appeal with a VA Form 9.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

In relation to the present appeal, the veteran wrote to his 
Congressman in September 1994.  He stated that he had limited 
motion of the right shoulder and some weak motion of the 
right elbow.  He had full, but weakened, motion of the right 
wrist and fingers.  A September 1994 VA clinical note 
described weakness and atrophy of the extremities secondary 
to polio, with good pedal pulses.  The veteran was assessed 
with post polio syndrome.  An October 1995 note observed 
weakness of the right arm and right leg and the veteran was 
again assessed with post polio syndrome.

A December 1994 examination performed at St. Francis Hospital 
showed decreased range of motion of the right shoulder and 
elbow.  There was atrophy of the right shoulder and right 
proximal upper extremity.  Cranial nerves 2 through 12 were 
grossly intact.  Reflexes were decreased throughout and 
sensation was intact.  The veteran had weakness proximal 
right arm.  An examination in January 1995 showed decreased 
musculature and atrophy of the right proximal arm and 
shoulder region; this was unchanged from previous 
examinations.  Cranial nerves 2 through 12 were grossly 
intact.  Reflexes were decreased throughout and sensation was 
intact.

At a personal hearing before the RO in February 1996, the 
veteran testified that he believed that his service-connected 
right upper extremity disability had worsened.  He had lost 
strength in his hand, motion of the fingers, and strength and 
motion of the shoulder.  He had difficulty performing tasks 
such as holding a pencil or gripping a jar.  The veteran 
stated that he had not sought medical treatment for his right 
arm for many years.  At a personal hearing before the RO in 
February 1997, the veteran testified that he could not 
perform routine household tasks, such as reaching a dish 
above shoulder height or lifting a heavy pitcher.

At a July 1996 VA examination, the examiner commented that he 
was not asked to evaluate the right shoulder, but that it 
showed deformity and very marked muscle atrophy as well as 
surgical scars and muscle atrophy throughout the right arm.  
Right hand and wrist range of motion and functions were good 
but somewhat weak.  The examiner summarized that the records 
showed a history of a right monoplegic polio problem of the 
right upper extremity that resulted in significant weakness 
of the right upper extremity.  Multiple surgical procedures 
had improved the veteran's function and he had some 
beneficial use of his right hand and arm, but much less than 
normal.

In a December 1996 letter, Dr. McKinney stated that she had 
seen the veteran for increasing muscle pain and weakness.  
The veteran had decreased strength of 4-/5 to 4/5 in the 
right upper extremity.  He had considerable decreased range 
of motion of the right shoulder.  He could grip 16 pounds in 
the right hand, which was below the 10th percentile.  

In an April 1997 report, Dr. McKinney wrote that examination 
showed a right glenohumeral joint fusion with complete muscle 
atrophy over the humeral head.  The veteran could move his 
arm across his body because a piece of the clavicle had been 
removed.  He had no motion of the humerus on the scapulae, so 
any motion performed used the whole scapulae.  Scapular 
motion was 30 degrees of arm extension and 25 degrees of 
abduction with elevation of the shoulder.  Grip strength was 
16 pounds, well below the expected 75 to 95 pounds.  At rest, 
the veteran had winging of the right scapulae about 3 
centimeters from the thoracic.  Best elbow extension lacked 
55 degrees.  Best active flexion was 115 degrees and best 
passive flexion was 135 degrees.  

The veteran had no active supination of the forearm in that 
he could not turn his palm upwards.  Passively, he had 65 
degrees of supination, with 90 degrees being full motion.  
The veteran had a full 90 degrees of pronation but pronator 
muscle strength of only 3/5.  The interossei, opponens 
pollicis, and abductor pollicis muscles in the right hand had 
atrophied to nothing.  The long and short hand flexors were 
3+/5. 

Dr. McKinney opined that the veteran could not use his right 
hand for anything other than holding something light.  He 
could not push, pull, lean, carry, lift, or reach with the 
right arm.  Dr. McKinney stated that she performed a 
monopolar needle examination of the upper extremities.  
Abnormalities were of a chronic nature and neuropathic.  The 
motor unit action potentials were larger than normal and 
there was decreased recruitment with increased polyphasics.  
Therefore, some of the nerves had taken over the function of 
the dead nerves due to the polio.

A VA hospital admission in May 1997 noted history of polio of 
right upper extremity with several surgeries.  The entrance 
examination noted significant weakness which was more 
pronounced proximally.  The muscles of the right rotator 
cuffs were markedly atrophic.  An occupational therapy entry 
note documented shoulder flexion to 45 degrees actively and 
to 90 degrees passively, with 3-/5 strength.  Shoulder 
extension was to 25 degrees actively and within normal limits 
passively, with 3-/5 strength.  Abduction was to 30 degrees 
actively and to 90 degrees passively, with 3-/5 strength.  
Internal rotation was normal, while external rotation was to 
40 degrees passively and strength was 3-/5.  Elbow flexion 
was 50 to 110 degrees actively and 45 to 140 degrees 
passively, with 3-/5 strength.  Elbow extension was -50 
degrees actively and -45 degrees passively, with 3-/5 
strength.  Supination was 0 to neutral with 2/5 strength.  
Pronation, wrist extension and wrist flexion exhibited normal 
motion, with strength of 4+/5, 4/5, and 4-/5 respectively.  

Right hand range of motion was within normal limits except 
for decreased thumb to 5th digit opposition.  The veteran 
also had metacarpal ulnar deviation.  Endurance was at least 
fair.  Hand strength was 11 pounds grip, 4 pounds lateral 
pinch, and one pound 2 point and 3 point.  Coordination was 
measured as 1 minute, 26 seconds for 9 hole, with impaired 
fine and gross motor skills.  A subsequent admission in July 
1997 noted that the veteran's condition was essentially 
unchanged and that he had obvious functional impairment of 
the right upper extremity.  

At a July 1998 VA neurological examination, the examiner 
observed that the veteran needed assistance removing and 
putting on his shirt.  The veteran had marked atrophy of the 
right shoulder and right arm.  He had diffuse atrophy of the 
right forearm and hand, and all the small hand muscles, the 
interossei, and the thenar and hypothenar muscles.  There was 
severe atrophy of the right scapular muscles, supraspinatus, 
and infraspinatus.  There was severe squaring of the right 
shoulder, and severe atrophy of the biceps and triceps.  The 
veteran had 30 degrees of abduction of the right shoulder and 
some movement forward and backward.  He had active flexion 
and extension of the right elbow.  He denied internal or 
external rotation of the right shoulder.  He was unable to 
pronate or supinate the right hand and could not oppose his 
thumb to his pinky.  He had grip in the hand with flexion and 
extension of all fingers.  The veteran was diagnosed with 
status post polio of the right shoulder and right upper limb.

At a July 1998 VA orthopedic examination, the veteran 
reported that he continued to write with the right hand, 
although the hand seemed weaker and he could no longer hold 
the pencil between the thumb and index finger.  Objectively, 
the right grip strength was fair, less than the left.  There 
was very marked muscle atrophy around the entire region of 
the muscle of the shoulder girdle and the upper and lower 
arm.  There was no motion of the glenohumeral joint; all of 
the motion occurred at the scapula.  Abduction was 80 of 180 
degrees, internal and external rotations were 0 degrees, and 
flexion was 45 of 180 degrees.  Forearm pronation was full 
and supination was 15 of 80 degrees.  There was some actively 
weak wrist extension and flexion with fair strength and range 
of motion.  Sensation of the hand and wrist was good.  The 
examiner described the veteran's right upper extremity as 
very weak and of only minimal functional use.  

The veteran's residuals of poliomyelitis of the right upper 
extremity have been assigned a 50 percent evaluation pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Codes 8011, 8510 (2001).  
Diagnostic Code 8011 directs that poliomyelitis is to be 
rated as residuals.  Under Diagnostic Code 8510, severe 
incomplete paralysis of the upper radicular muscles of the 
major extremity is rated at 50 percent, the highest rating 
available for incomplete paralysis.  

The Board finds that 50 percent is the highest available 
rating for the disability of the veteran's right upper 
extremity.  The medical evidence establishes that the veteran 
has severe muscle atrophy, weakness, and functional loss of 
the right upper extremity.  Nevertheless, neither the veteran 
nor any of the medical professionals have described the right 
upper extremity as being completely paralyzed.  In the 
absence of complete paralysis, the Board cannot assign a 
rating in excess of 50 percent under Diagnostic Code 8510.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  

The Board has considered the application of alternative 
Diagnostic Codes but finds that none would afford the veteran 
a higher rating.  For example, a 50 percent evaluation is the 
highest rating for the scapula and humerus moving as one 
piece, and for limitation of motion of the forearm.  See 
Diagnostic Codes 5200, 5206, 5207.  In addition, a 40 percent 
evaluation is the highest rating for limitation of motion of 
the arm.  See Diagnostic Code 5201. 

Likewise, assignment of an evaluation in excess of 50 percent 
on an extraschedular basis is not for consideration.  With 
respect to the veteran's right upper extremity disability, 
the Board finds no evidence of an exceptional or unusual 
disability picture, which renders impractical the application 
of the regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Accordingly, the Board can identify no 
basis under which to grant an increased evaluation, and the 
appeal is denied.


ORDER

Service connection for post poliomyelitis syndrome of the 
right leg is granted.

Service connection for lumbar stenosis syndrome is granted.

Service connection for carpal tunnel syndrome of the left 
wrist is granted.

An evaluation in excess of 50 percent for residuals of 
poliomyelitis of the right upper extremity is denied.


REMAND

Due to the Board's grant of the veteran's service connection 
claims, the Board finds that additional action by the RO is 
necessary concerning the issues of entitlement to an 
automobile allowance and/or adaptive equipment and 
entitlement to assistance in acquiring special adapted 
housing or a special home adaptation grant.  Specifically, 
the Board finds that the RO must evaluate and rate all of the 
veteran's service-connected disabilities, and thereafter, 
readjudicate whether the veteran is entitled to assistance 
with his automobile and/or his home.

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips.  See 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss, or loss of use, of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809.

Alternatively, 38 U.S.C.A. § 2101(b) states, in pertinent 
part, that, where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
may be issued to a veteran who is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  See 38 C.F.R. § 3.809a.


Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should issue a rating decision 
that evaluates all of the veteran's 
service-connected disabilities, including 
those granted by the Board.  On the basis 
of these ratings, the RO should then 
readjudicate whether the veteran is 
entitled to an automobile allowance 
and/or adaptive equipment, entitlement to 
assistance in acquiring special adapted 
housing, or a special home adaptation 
grant.

2.  If the benefits sought on appeal 
remain denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

